Citation Nr: 0206100	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of use of the left arm.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1962 
to November 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to compensation under 38 U.S.C. § 1151 for 
loss of use of the left arm.  


FINDINGS OF FACT

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for loss of use of the left arm could not be 
established without a current VA examination and medical 
opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for a scheduled and noticed VA examination of the 
joints in December 2000.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for loss of use of the left 
arm are not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.358, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's March 1998 statement, August 1998 
formal claim, and reports to VA doctors in September 1997, 
the veteran noticed a sore, possibly a bug bite, on his left 
elbow with drainage of pus in early to mid-September 1997.  
Approximately a week later, a roof truss fell on his left arm 
at work, and he went to the emergency room at a VA Medical 
Center (VAMC) because his left arm felt swollen and painful.  
When x-rays showed no fracture, the veteran received a 
prescription for a painkiller and was told to go home, put 
ice on his arm, and return to the VAMC outpatient clinic in 
two weeks.  

When his left arm was still swollen and even more painful 
just a few days later, the veteran returned on an unscheduled 
basis to the VAMC.  It was then discovered that an infection, 
cellulitis of the left elbow, had set in, and the veteran was 
immediately admitted to the VAMC hospital.  A diabetic diet 
was ordered for him, and over the next few days, it was noted 
several times that he was taking medication for treatment of 
diabetes mellitus.  The veteran received antibiotics, and 
approximately every six hours, copious amounts of pus were 
manually drained from his left arm.  

After having fever and severe left arm pain for three days, 
the veteran underwent anesthesia and surgery for irrigation 
and debridement of the olecranon bursa of the left elbow.  
The post-surgical diagnosis was cellulitis of the left elbow, 
and the veteran was advised twice to undergo a second 
irrigation and debridement.  According to his March 2002 
testimony, the veteran had lost confidence in the VAMC and 
therefore he refused the additional surgery.  He felt that a 
second surgery was unnecessary because he felt well, and he 
opted for treatment with antibiotics and dressing.  Four days 
later, his fever was gone, and he was much improved.  The 
veteran was released from the VAMC with instructions to 
continue antibiotics and to change his dressings twice daily.  
Although he requested no follow-up treatment of the left 
elbow in the next year, he returned to the VAMC for 
examination and treatment of back and shoulder complaints 
from May 1998.  It was not until March 1999, when he was 
receiving treatment for his right shoulder, that he mentioned 
a single complaint of severe pain in his left elbow.  

In August 1998, the veteran filed a formal claim for 
compensation under the provisions of 38 U.S.C. § 1151 for 
loss of use of the left arm.  He reported impaired function 
and severe pain in his left arm, especially while trying to 
lift or hold objects.  

The veteran failed to appear for scheduled and noticed March 
2000, May 2000, and December 2000 VA examinations.  VA 
notices of contact at the time show that the veteran phoned 
and canceled the March 2000 and May 2000 VA examinations 
because his car needed repairs and because he felt that he 
could not get to the examinations without his car.  A January 
2001 VA status report shows that the veteran failed to report 
for the scheduled VA examination in December 2000 and that he 
provided no reason for his failure to report.  In March 2002, 
the veteran testified that he had failed to appear at the 
three scheduled examinations because he had lost faith in the 
VA's ability to perform an accurate examination.  


Analysis

According to 38 U.S.C. § 1151, compensation benefits are 
payable for additional disability resulting from disease, 
injury, or aggravation of existing disease or injury suffered 
as a result of hospitalization, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, either by a VA employee or in a VA 
facility, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(a).  

It is undisputed that VA medical personnel examined and 
treated the veteran's left elbow at the VAMC outpatient 
clinic and hospital from September 1997 to October 1997.  The 
veteran has alleged two acts that took place in the VAMC 
emergency room in September 1997 as the proximate cause of 
loss of use of his left arm: 1) negligence or error in 
judgment in initially misdiagnosing cellulitis of the left 
elbow as tendonitis and bursitis of the left elbow; and 2) 
negligence or error in judgment in failing to immediately 
administer antibiotics as a preventative measure, regardless 
of the initial misdiagnosis, because of his history of 
diabetes mellitus.  

Because the veteran was informed of the applicable laws and 
regulations and of the evidence needed to substantiate his 
claim and provided ample opportunity to review the applicable 
laws and regulations and to submit such needed evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  
Therefore, the claim may be decided on the merits.  

In this case, the RO obtained VA medical records, including 
those documenting examination, treatment, and hospitalization 
for treatment of the veteran's left arm in Fall 1997.  The 
September 1998 rating decision and June 2000 and January 2001 
statements of the case informed him of the applicable laws 
and regulations and of the evidence needed to establish 
entitlement to compensation benefits under 38 U.S.C. § 1151.  
The veteran and his representative filed numerous lay 
statements, and the veteran provided sworn testimony at a 
March 2002 video hearing before the Board.  

Of special significance, too, is that the veteran failed to 
appear for scheduled and noticed VA examinations of the 
joints in March 2000, May 2000, and December 2000, which the 
RO had arranged to assist him in development of the claim.  
The March 2000 notice of examination informed the veteran 
that failure to report for a VA examination without good 
cause could result in adverse consequences to the claim, 
including a decision based on the evidence of record.  When 
entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
rated based on the evidence of record.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655.  

VA notices of contact show that the veteran phoned and 
canceled the March 2000 and May 2000 VA examinations because 
his car needed repairs and because he felt that he could not 
get to the examinations without transportation.  Finally, the 
RO mailed a written notice of a scheduled December 2000 VA 
examination of the joints to the veteran at his last known 
address of record.  The veteran is presumed to have received 
this notice because it was not returned in the mail.  The law 
requires only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  A January 2001 VA status report shows 
that the veteran failed to report for the scheduled VA 
examination in December 2000 and the claims folder shows no 
good cause for his absence.  The veteran's March 2002 
testimony that he failed to appear for all three examinations 
in 2002 because he had lost faith in the VA does not 
constitute good cause for missing the December 2000 VA 
examination, especially since he continued to receive VA 
treatment of his back and shoulder.  The claim will be 
decided on the evidence of record, as the March 2000 letter 
advised the veteran.  

Given the veteran's allegations of negligence and error in 
judgment and the undisputed fact that he was indeed treated 
at the VAMC by VA personnel in Fall 1997, resolution of the 
claim then turns on whether he has shown that he has loss of 
use of his left arm attributable to the two allegations of 
negligence and error in judgment during the September 1997 VA 
emergency room visit; or to an event not reasonably 
foreseeable.  

The claim must be denied because the evidence of record does 
not establish that the veteran has current loss of use of his 
left arm attributable to the two allegations of negligence 
and error in judgment.  Only the veteran, and no medical 
professional, claims current loss of use of his left arm, 
which he describes as impairment in lifting and holding 
objects.  If loss of use of the left arm were to exist, it is 
extremely odd that the veteran's back and shoulder have been 
treated at the VAMC over nine times since October 1997 and 
that he mentioned left arm pain only one time in March 1999.  
In the absence of proof of a present disability, entitlement 
to compensation under 38 U.S.C. § 1151 cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even if the evidence of record were to show loss of use of 
the veteran's left arm, which it does not, the current 
evidence includes no competent medical opinion relating loss 
of use of the left arm to any specific cause, much less to 
events in the VA emergency room almost five years ago.  Nor 
is the veteran, as a lay person, competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran failed to appear for the December 2000 VA 
examination without good cause, evidence that might have 
supported his claim could not be obtained for the record.  
When a preponderance of the evidence is against the claim, as 
is the case here, the benefit of the doubt doctrine is not 
for application.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 
3.655; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of use of the left arm is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

